                                                                     FT '
                                                               U.S.DIST?
                                                                 SAVAN.'A : 2\/.
                 IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA 2Di9^^nV 15 PH 2=35
                               SAVANNAH DIVISION


BELINDA LEE MALEY,                                                1-'. u -   .   o

individually and on behalf of
the Estate of Matthew Clinton
Loflin, deceased; and GENE
LOFLIN, individually;

      Plaintiffs,

V.                                                   CASE NO. CV416-060


CORIZON HEALTH, INC., a
Delaware Corporation, and
SCOTT KENNEDY, M.D.,


       Defendants.




                                    ORDER


      Before   the     Court   is   the   parties'   Amended   Stipulation             of

Dismissal. (Doc, 163.) Pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing "a

stipulation of dismissal signed by all parties who have appeared."

As   requested    by    the    parties,   this   action   is   DISMISSED             WITH

PREJUDICE. The Clerk of Court is DIRECTED to close this case.


      SO ORDERED this /Y-^day of November 2019.


                                      WILLIAM T. MOORE, JR.
                                      UNITED STATES    DISTRICT COURT
                                      SOUTHERN   DISTRICT OF GEORGIA
